Citation Nr: 1538049	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  07-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical and thoracic spine disorders, to include as secondary to a service-connected lumbar strain with degenerative joint and disc disease with sciatica (lumbar spine disability). 

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, as secondary to a service-connected cervical/thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, and from November 1990 to June 1991, to include a tour in the Persian Gulf. These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, TX, Regional Office (RO) of the Department of Veterans Affairs (VA).

In support of his claims, the Veteran testified at a Travel Board hearing in Waco, Texas before the undersigned in July 2010. A transcript of the hearing is of record.

At the July 2010 Board hearing, the Veteran clarified that his claim was that of service connection for both thoracic and cervical spine disorders.  Subsequent development, including the Board remands and supplemental statements of the case, considered these disorders together.  Therefore, the Board has recharacterized the issue as listed above.  

These claims were previously before the Board in February 2012 and September 2014, at which times they were remanded for additional development.  The RO has complied with the remand directives.  

The Veteran has submitted pertinent evidence subsequent to the January 2015 Supplemental Statement of the Case, but the Veteran waived RO consideration of that evidence in September 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is not related to service.

2.  The service-connected lumbar spine disability did not cause or aggravate the cervical spine disorder.

3.  The Veteran's thoracic spine disorder is not related to service.

4.  The service-connected lumbar spine disability did not cause or aggravate the thoracic spine disorder.

5.  The Veteran's radiculopathy of the bilateral upper extremities is secondary to his non-service connected cervical spine disorder and is not related to service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  A thoracic spine disorder was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  A radiculopathy of the bilateral upper extremities was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in October 2007 that fully addressed all notice elements.  Although the October 2007 letter did not specifically address the Veteran's claim of service connection for a cervical spine disorder, it was clarified during the July 2010 Board hearing that the Veteran was seeking service connection for both thoracic and cervical spine disorders.  As the letter shows that the Veteran was made aware of what was needed to substantiate his claim of service connection and the regulations were again provided in the July 2008 statement of the case and the January 2013 and January 2015 supplemental statements of the case, the Board finds that the Veteran had notice and the VA's duty to notify was fulfilled.   

Although the Veteran was not specifically advised of the information and evidence necessary to substantiate a secondary service connection claim for radiculopathy of the bilateral upper extremities; however, as service connection is herein denied for a cervical spine disorder, service connection for radiculopathy of the bilateral upper extremities as secondary to a cervical spine disorder must likewise be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994). Therefore, there is no prejudice to the Veteran in the failure to provide such notice. 

Additionally, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

In March 2012, VA provided the Veteran with an examination to determine the nature and etiology of his cervical and thoracic spine disorders.  The examiner provided an opinion regarding whether the Veteran's cervical and thoracic spine disorders were secondary to his service-connected lumbar spine disorder.  The opinion was provided upon a review of the claims file and a thorough examination of the Veteran and contains a supporting explanation. Thus, as to the issue of secondary service connection, the March 2012 opinion is adequate. 

The Veteran's claim was subsequently remanded for a VA opinion on direct service connection and aggravation, which was provided in October 2014. This opinion is adequate as it was based upon a review of the claims file, a discussion of the evidence, and the examiner's training and medical knowledge, and a supporting rationale was provided.  Therefore, the Board finds the opinion to be adequate.  

Additionally, at the July 2010 Board hearing, testimony was elicited by the Veteran's representative and the AVLJ regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2014). 

The claim was previously remanded by the Board in February 2012 and September 2014.  There has been substantial compliance with the February 2012 remand directives, as the AOJ obtained VA treatment records and obtained an addendum opinion.  There has been substantial compliance with the September 2014 remand directives, as the January 2015 opinion addressed the specifics of the remand directives and the Board finds it to be adequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

The Veteran claims entitlement to service connection for cervical and thoracic spine disorders, to include as secondary to his service-connected lumbar spine disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Service treatment records (STRs) show that the Veteran injured his lumbar spine and was treated for a lumbar spine injury during service.  In 1991, there is a complaint of pain from the hips to knees.  There is no evidence in the records of an injury to, or complaints or symptoms of a disorder of, his cervical or thoracic spine.  

A September 2004 MRI of the cervical spine shows minimal spinal stenosis due to disc bulging and osteophytosis.  A January 2006 x-ray shows mild scoliosis at the mid-thoracic level.  

A VA examination was conducted in December 2007.  The Veteran reported that he injured his back during service in 1991. Specifically, he stated that he was running and fell into a hole hitting his buttocks and then falling backwards, sustaining trauma to his low back and his thoracic and cervical areas as well.  He stated that his low back pain began two days after this injury but the cervical and thoracic back pain began six years prior to this examination.  For the prior six years, he has had pain in the neck with radiation into the right arm.  A physical examination showed peripheral neuritis of the lower legs, right more than the left, secondary to degenerative disc disease of the lumbar spine and peripheral neuritis of the arms, right more than left, secondary to degenerative disc disease of the cervical spine with associated spinal stenosis.  The examiner opined that the peripheral neuritis of the arms is not due to the lumbar spine condition.  The examiner also diagnosed degenerative disc disease of the lumbar spine, thoracic spine pain with associated decrease in range of motion, and degenerative disc disease of the cervical spine with neck pain and right arm radiation.  The examiner opined that the degenerative joint disease of the thoracic spine is not due to the lumbar spine condition.  No rationale was provided.

The Veteran submitted a December 2007 statement from his VA physician, Dr. VR.  Dr. VR noted degenerative changes of the cervical spine and lumbar spine with back and neck pain.  He note that "[e]ven though degenerative changes occur with aging, they are not common at age 52 with severe symptoms."  Dr. VR the stated that the Veteran reported a history of trauma to his pack.  Dr. VR thus concluded that it was likely than not that past trauma is contributing to his symptoms.

At a VA hearing before a decision review officer in April 2010, the Veteran testified that his VA physicians both advised him that his upper back disorders are secondary to or related to his low back disorder.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing on July 2010.  He testified that he was unable to remember exactly when his upper and mid back problems began but it was four to five years after his low back injury.  He stated that he doctor told him that arthritis spreads to other joints and that he did not have any upper or mid back problems until after his low back injury.  The Veteran was also advised that the numbness and radiating pain that he experiences in his upper extremities is due to his back disorder.  

The Veteran underwent a VA examination in March 2012.  The examiner noted an in-service injury to the lumbar spine, a current lumbar spine disorder, and degenerative joint and disc disease of the cervical spine.  Thoracic spine x-rays were normal.  The examiner opined that it was less likely as not that the Veteran's thoracic spine disorder and cervical spine disorder were caused or aggravated by military service or his service-connected lumbar spine disorder.  In support of these opinions, the examiner stated that the Veteran's cervical spine disorder was an entirely separate issue from his lumbar spine pathology and was not present at all during military service as the STRs do not document any problems.  The examiner then noted that the Veteran's thoracic spine discomfort was high up in the T spine, nowhere near the lumbar pathology and x-rays of the T spine have always been normal.

An October 2014 addendum VA opinion was obtained.  The examiner reviewed the claims file but did not perform an examination of the Veteran.  The examiner also opined that it was less likely as not that bilateral upper extremity radiculopathy was caused or aggravated by the lumbar spine disability.  The examiner supported the opinion by explaining that the upper extremities radiculopathy was entirely due to his cervical spine disorder and has nothing to do with his lower back pathology.

The examiner opined that it was less likely as not that a thoracic or cervical spine disorder was caused or aggravated by either military service or the lumbar spine disorder.  The examiner noted that his March 2012 opinions remained as no new medical data changed them.  In support of the opinions, the examiner noted the following:  

"The STRs and separation exams of 1991 specifically address lower back and lower extremity issues; there is absolutely no mention of mid back or neck problems at all. September 2004 cervical spine MRI shows DDD and DDD, not at all uncommon for a patient at age 49. LS spine x-ray in 2006 shows early changes of DDD at T12-L1 and L1-L2; this is the last thoracic vertebral body, which is directly above the first lumbar vertebral body. Also, mild scoliosis was noted, but this was in the lumbar spine, and not the thoracic spine as stated above. However, T spine x-rays done on 3/15/2012 show no evidence of DDD at T12-L1, and the x-rays of the thoracic spine in 2004 were also read as normal.

With regard to the statements in December 2007 about injuring his thoracic and cervical spine, this is the first time that I was able to find such a statement from the Veteran; all prior medical records from 1991 onwards only mention the lower back and lower extremities, and this includes his first VA disability exam on 9/4/1991 in Temple, Texas, multiple civilian medical records from 1992 to 1994, as well as notes from Dr. [B.H.], an orthopedist in 1994 with a diagnosis of lumbar radiculopathy. 

With regard to the letter from his physician in 2007, I would take exception to it; over my 34 years as a physician in occupational medicine, it has been very common to see patients in their 40s and 50s with severe lumbar disc and spine pathology, especially in physically demanding jobs. 

Finally, with regard to the Veteran's statement at the July 2010 hearing, I can only comment on what has been noted prior in the C file, that he only began complaining of chronic upper back problems in 2007. Also once again, military separation exam in 1991, as well as the first VA disability exam also in that year, make no mention whatsoever of cervical or thoracic spine problems."

In February 2015, the Veteran submitted a letter from his chiropractor, C.M., DC, which stated "the Veteran suffers from chronic pain caused from multifactorial multiregional spondyloarthropathy causing central canal stenosis, possible inflammatory arthralgic condition, bilateral shoulder rotator cuff syndrome with impingement and degenerative joint, chronic headaches, PTSD, Diabetes Mellitus, and depression disorder."  Dr. M. concluded that upon review of the Veteran's medical chart "it's reasonable to presume his chronic back pain is service connected."

The Board finds that the preponderance of evidence is against the Veteran's claim of service connection for a cervical or thoracic spine disorder.  Although he has a diagnosis of these disorders, the probative evidence does not show that he injured his thoracic or cervical spine in service and the VA examiners have opined that these disorders are not secondary to or aggravated by his service connected lumbar spine disorder.

Although the Veteran asserted at his September 2007 VA examination that he injured his cervical and thoracic spine in service, the contemporaneous treatment records do not support this contention as the STRs are silent for any such complaints, despite noting complaints and treatment for the lumbar spine after rhe incident.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224-27 (2011) (noting that the Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected); see also AZ v. Shinseki, 731 F.3d 1303, 132  (Fed. Cir. 2013) (noting the general common law rule that, when evaluating whether the failure to make a statement may be probative of a material fact, the underlying test is, would it have been natural for the person to make the assertion in question?) (quotations omitted).  Thus, the Board finds the Veteran's lay statements in this regarding competent, but not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Additionally, the Veteran stated that his current disorders did not begin until approximately 2001, 20 years after his in-service injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Therefore, the Board finds the objective medical records to be more probative as to whether he had an in-service injury to his cervical and thoracic spine that resulted in his current disorder.  As there is no in-service injury or event, direct service connection cannot be granted.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. 

The Board has also considered the December 2007 and February 2015 opinions of the Veteran's physicians.  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). In assessing medical opinions, as with the Veteran's VA physicians' opinions in this case, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). However, a medical opinion may not be discounted solely because the examiner did not review the claims file if the relevant facts were considered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the February 2015 opinion of CM to be irrelevant to the issues on appeal.  Although CM states that the Veteran has multiregional spondyloarthropathy, his conclusion states only that the Veteran's chronic back pain is service connected.  The Veteran is presently in receipt of service-connection for that disorder.  The opinion does not indicate that that the Veteran's thoracic or cervical spine disorders are related to service or the lumbar spine disability; additionally CM does not provide a rationale for his opinion.  Accordingly, the Board finds this opinion of little value in determining these claims.

Regarding the December 2007 statement from Dr. VR, the Board finds the VA examiner's January 2015 opinion to be more probative.  Although Dr. VR stated that the Veteran's in-service trauma is contributing to his cervical and lumbar spine symptoms, no supporting explanation is provided.  Conversely, the January 2015 VA examiner specifically addressed why the Veteran's cervical spine disorder was entirely separate from the in-service lumbar spine injury and the current lumbar spine disorder.  

The Board has also considered the Veteran's lay statements. The Veteran is competent to report symptoms that he experienced through his senses. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

As stated above, the Board has determined that the Veteran's statements at the December 2007 VA examination that he injured his cervical and thoracic spine in service are not credible in light of the objective medical evidence from service.  The Veteran also claims that his cervical and thoracic spine disorders are caused by or aggravated by his service-connected lumbar spine disorder. The Board does not accord any weight to the Veteran's assertions. Despite the Veteran's sincere belief, such a causal link involves questions that are beyond the range of common experience and common knowledge; the relationships of multiple orthopedic disorders requires specialized medical knowledge as such determinations are not lay observable such as recognizing the presence of ringing in the ears or varicose veins. Accordingly, the Veteran's statements in this regard only are not competent. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the preponderance of the evidence does not support a finding that his thoracic or cervical spine disorders were caused or aggravated by his service-connected lumbar spine disability. Allen, 7 Vet. App. at 439; 38 C.F.R. 
§ 3.310(b).

To the extent that the Veteran is claiming that the radiculopathy of the bilateral upper extremities is secondary to a service-connected disability the claim has no merit. The records show that his radiculopathy is secondary to his cervical spine disorder and the Veteran has not claimed otherwise.  Service connection has not been established for a cervical spine disorder. Therefore, the claim of entitlement to service connection for a radiculopathy of the bilateral upper extremities on a secondary basis, must fail as a matter of law. See 38 C.F.R. § 3.310 (2015). In this instance, the law, and not the evidence, is dispositive of the claims, and therefore the claims should be denied because of lack of legal merit or of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, a discussion regarding service connection on a secondary basis is moot.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for cervical and thoracic spine disorders, to include as secondary to a service-connected lumbar spine disability is denied. 

Service connection for radiculopathy of the bilateral upper extremities, as secondary to a service-connected cervical/thoracic spine disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


